               Case 2:21-cv-00218-RSM Document 9 Filed 04/01/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   EUGENE B. GARVIE,

 9                               Petitioner,                 CASE NO. 2:21-cv-00218-RSM-BAT

10           v.                                              ORDER OF DISMISSAL

11   STATE OF WASHINGTON,

12                               Respondent.

13          This matter is before the Court on the Report and Recommendation (“R&R”) of the

14   Honorable Brian A. Tsuchida, United States Magistrate Judge. Petitioner sought a writ of

15   mandamus directed to the Washington State courts. Judge Tsuchida recommends dismissal of the

16   action because the Court is without power to grant the relief requested:

17          Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984) (11th
            Amendment prohibits federal district court from ordering state officials to conform
18          their conduct to state law). Thus, a petition for mandamus to compel a state official
            to take or refrain from some action is frivolous as a matter of law. Demos v. U.S.
19          District Court, 925 F.2d 1160, 1161 72 (9th Cir.1991) (explaining “to the extent
            that [petitioner] attempts to obtain a writ in this court to compel a state court to take
20          or refrain from some action, the petitions are frivolous as a matter of law”);
            Robinson v. California Bd. of Prison Terms, 997 F. Supp. 1303, 1308
21          (C.D.Cal.1998) (federal courts are without power to issue writs of mandamus to
            direct state agencies in the performance of their duties).
22
     Dkt. #7 at 3.
23




     ORDER OF DISMISSAL - 1
                 Case 2:21-cv-00218-RSM Document 9 Filed 04/01/21 Page 2 of 2




 1          Petitioner did not object to the R&R. Instead, Petitioner filed a substantially similar

 2   petition—likewise seeking a writ of mandamus directed to the Washington State courts—with the

 3   United States Court of Appeals for the Ninth Circuit and the Ninth Circuit provided this Court

 4   with notice of the filing. See Dkt. #8; Garvie v. U.S. District Court, W.D. Wash., No. 21-70756

 5   (9th Cir.). Because Petitioner did not object to entry of the R&R and because the Court does not

 6   believe that it was divested of jurisdiction by the filing of Petitioner’s substantially similar writ in

 7   the Ninth Circuit, the Court finds it prudent to enter this Order.

 8          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

 9   United States Magistrate Judge, and the remaining record, the Court finds and ORDERS:

10          (1)     The Court ADOPTS the Report and Recommendation (Dkt. #7).

11          (2)     The case is dismissed with prejudice.

12          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge

13   Tsuchida.

14          Dated this 1st day of April, 2021.

15

16

17                                                  A
                                                    RICARDO S. MARTINEZ
18                                                  CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23




     ORDER OF DISMISSAL - 2
